NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with reasons for allowance addressing applicant’s response 10 June 2020 and 12 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-11 are pending.
Claim 2 is cancelled.

Current Status of the Application
The present application is under final as indicated in the Office action dated 04 February 2020.  Applicant filed a response after final dated 10 June 2020 with a subsequent request for six-month suspension.  The request was granted 17 June 2020.  The time of suspension has expired and applicant’s submissions after final are now under consideration.

Entry of Amendments
The amendments submitted 10 June 2020 and 12 August 2020, are entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 1, line 3: amend to read, “said base mounting plate comprising a planar disk…”

	Claim 4, line 1: amend to read, “assembly of claim [[2]] 1,”

Allowable Subject Matter
Claims 1 and 3-11 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant perfected priority which overcomes the rejection under Busby (U.S. Publication 2014/0366461), as made in the Office action 04 February 2020, pages 6 and following.  As a result, the remaining prior art of record fails to provide, either alone or in combination, the limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649